                                                                                EXHIBIT
                Case: 1:21-cv-01004-JPC Doc #: 1-1 Filed: 05/13/21 1 of 5. PageID #: 4 1
                                                        SUMMONS
LO                                           COURT OF COMMON PLEAS
c.o                                            LAKE COUNTY OHIO
T"""
0
  I
00
('f)    PAUL SPIVAK
00                             Plaintiff
0
0                        VS.                                      Case Number: 21CV000417
0                                                                 Judge PA TRICK J. CONDON
LO
c.o     CAPITAL ONE BANK USA NA
T"""                   Defendant
0
    I
T"""    To the following named DEFENDANT(S):
N                      CAPITAL ONE BANK USA NA
0
N                      1680 CAPITAL ONE DR
    I
~
                       MCLEAN VA 22102
0               You have been named a Defendant in a complaint filed in the Lake County Court of Common
0       Pleas, Lake County Courthouse, Painesville, Ohio. A copy of the complaint is attached hereto. The
    I
0)      name and address of the plaintiffs attorney is:
T"""

                      THOMAS L. BRUNN, JR. ESQ
                      THE BRUNN LAW FIRM CO. LPA
                      700 WEST SAINT CLAIR A VENUE 208 HOYT BLOCK BUILDING
                      CLEVELAND OH 44113
               You are hereby summoned and required to do the following:
                         1.    Within 28 days after service of this Summons upon you, serve a copy of an Answer to the
                               Complaint on the Plaintifrs Attorney or on the Plaintiff, if he/she has no attorney of rec-
                               ord;

                         2.    Within 3 days after you serve the Plaintiff or the Plaintifrs Attorney, file an Answer with
                               your original signature with the Lake County Clerk of Court.

                               Calculations of time are exclusive of the day of service.
              If you fail to appear and defend, judgment by default will be rendered against you for the relief
        demanded in the complaint.

                                                                  Faith Andrews
                                                                  Clerk, Court of Common Pleas
                                                                  Lake County, Ohio
                                                                  25 N. Park Place
                                                                  Painesville OH 44077




                                                                  Deputy Clerk
        April 12, 2021
          Case: 1:21-cv-01004-JPC Doc #: 1-1 Filed: 05/13/21 2 of 5. PageID #: 5
v (,0
  c.o
  T"""
  0
    I
  00
  (")
  00
  0
  0       PAUL SPIVAK
  0       36800 Eagle Road
  c.o     Willoughby Hills, OH 44094            21CV000417
  c.o                                           PATRICK J. CONDON
  T"""
  0                     Plaintiff,
      I
  T"""
  N
  0       vs.                                            )   COMPLAINT
  N                                                      )   (Jury Demand Endorsed Hereon)
      I
  ~       CAPITAL ONE BANK (USA), N.A.                   )
  0                                                      )
  0       1680 Capital One Drive
      I
  0)      McLean, Virginia 22102-3491                    )
  T"""                                                   )
                         Defendant.                      )
                                                         )

                 Now comes Plaintiff, Paul Spivak ("Plaintiff'), by and through his undersigned

          counsel, and for his Complaint against Defendant, Capital One Bank (USA), N.A.

          ("Defendant"), states as follows:

                                         FACTUAL ALLEGATIONS

                  1.     Plaintiff is an individual who, at all times relevant herein, resides in Lake

          County, Ohio.

                  2.     Defendant is a subsidiary corporation of Capital One Financial Corp. with

           its headquarters in Virginia which transacts business throughout the country, including in

           Lake County, Ohio.

                  3.     Plaintiff states that, all times relevant herein, he has had two consumer
                                                                                                           I
           credit cards [xxxx xxxx xxxx 5022)("the Account") and xxxx xxxx xxxx 5963] with

           Defendant. Plaintiff further states that, prior to July, 2020, there had been no activity oil

           the Account for months.
           Case: 1:21-cv-01004-JPC Doc #: 1-1 Filed: 05/13/21 3 of 5. PageID #: 6
;, l'---
   (,0
   T"""
   0
     I
   00
                  4.       Plaintiff states that, prior to July I, 2020, Defendant would send monthly
   ('f)
   00      billing statements for the Account to Plaintiffs former business address at 34099 Melinz
   0
   0
   0       Parkway, Unit E, Eastlake, Ohio 44095.
   l'---
   (,0
   T"""           5.       Plaintiff states that, in early July, 2020, he notified Defendant of a change
   0
       I
   T"""
   N       of address to 1148 E. 222nd Street, Euclid, Ohio 44117 in connection with both of his
   0
   N       credit cards.
       I
   ~
   0
   0              6.       Plaintiff states that, on or about December 15, 2020, he received notice
       I
   0)
   T"""    from Credit Karma that his credit score had been reduced by 80 points because he was

           delinquent in the timely payment of a $60.00 charge (his email provider's automated

           annual fee) on the Account.

                  7.       Plaintiff states that he immediately called Defendant, whose customer

           service representative advised that a late fee in the amount of $38.00 plus interest in the

           amount of $1.86 had also been assessed on the Account due to nonpayment of the

           Account balance.

                  8.       Plaintiff states that, during this call, Defendant's representative also

           confessed that the Account's monthly billing statements it had been mailing to Plaintiff

           at the former Eastlake address over the prior months had been returned by the United

           States Postal Service.

                  9.       Plaintiff states that, during this call, Defendant further advised that,

           although it had sent a replacement card to Plaintiffs former business address in October,

           2020 (as his card was set to expire in November, 2020), it could see that the card had

           never been activated.
          Case: 1:21-cv-01004-JPC Doc #: 1-1 Filed: 05/13/21 4 of 5. PageID #: 7
; CX)
  c.o
  T"""
  0
      I
  CX)              10.   Plaintiff states that, during his call with Defendant, he requested that the
  ('f)
  CX)
  0       late charge and interest be removed from the Account, and that Defendant correct its
  0
  0       inaccurate reporting to credit reporting agencies; however, Defendant refused both
  CX)
  c.o
  T"""
  0
          requests.
      I
  T"""
  N                11.   Plaintiff states that he further learned that the monthly billing statements
  0
  N
      I   for his second credit card were also being mailed to his former address despite his
  ~
 0
 0        change of address notification; however, he was able to satisfy the outstanding balance
      I
 0)
 T"""
          before any late fees or interest were improperly charged in further detriment to his credit

          score.

                                                COUNT ONE

                   12.   Plaintiff hereby incorporates all of the facts, statements and allegations

          contained in paragraphs 1 through 11 as if fully rewritten herein.

                   13.   Plaintiff is a "consumer" as defined in 15 U.S.C. §1681, et seq. (the Fair

          Credit Reporting Act or "FCRA").

                   14.   Plaintiff states that Defendant is a "furnisher" of information as defined by

          theFCRA.

                   15.   Plaintiff states that Defendant has a duty to follow reasonable procedures

          to ensure the accuracy and completeness of information it reports to credit reporting

          agencies, and to reasonably investigate any consumer disputes regarding its furnishing of

          information to credit reporting agencies.
          Case: 1:21-cv-01004-JPC Doc #: 1-1 Filed: 05/13/21 5 of 5. PageID #: 8
'J 0)
  c.o
  T"""
  0
    I
  00             16.    Plaintiff states that Defendant negligently furnished inaccurate credit
  ('f)
  00
  0       information to consumer reporting agencies and negligently failed to reasonably
  0
  0       investigate Plaintiffs dispute regarding same.
  0)
  c.o
  T"""
                 17.    Plaintiff states that Defendant's negligence factually and proximately
  0
      I
  T"""
  N       caused him to suffer damages, including, but not limited to: a decreased credit rating,
  0
  N       lost opportunities to enter into consumer credit transactions, denial of credit and
      I
  ~
  0
  0       aggravation, inconvenience, embarrassment, and frustration.
      I
  0)
  T"""           WHEREFORE, Plaintiff, Paul Spivak, demands judgment against Defendant,

          Capital One Bank (USA), N.A., in an amount in excess of Twenty-Five Thousand and

          00/100 Dollars ($25,000.00) on Count One, in addition to attorney's fees and costs.

                                                     Respectfully submitted,

                                                     THE BRUNN LAW FIRM CO., L.P.A.

                                                    ~---r\  ---=-=~-- ,---.. .,... -----
                                                     Thomas L. Brunn, Jr. (#0042453)
                                                     Alison D. Ramsey (#0078121)
                                                                                                    I
                                                     COUNSEL FOR PLAINTIFF
                                                     700 West Saint Clair Avenue
                                                     208 Hoyt Block Building
                                                     Cleveland, Ohio 44113-1230
                                                     Tel: (216) 623-7300
                                                     Fax: (216) 623-7330
                                                     E-mail: brunn@brunnlawfirm.com


                                               JURYDEMAND

                 A trial by jury is hereby demanded on behalf of Plaintiff herein.


                                                     Thomas L. Brunn, Jr. (#0042453)
                                                     COUNSEL FOR PLAINTIFF
